     Case 4:17-cv-00181 Document 87 Filed on 02/20/19 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


Canada Hockey LLC, et al.

v.                                           Case Number: 4:17−cv−00181

Texas A&M University Athletic
Department, et al.




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Andrew S Hanen
PLACE:
Courtroom 9C
United States District Court
515 Rusk Ave
Houston, TX
DATE: 3/5/2019

TIME: 01:30 PM
TYPE OF PROCEEDING: Motion Hearing


NOTE: ALL COUNSEL OF RECORD RECEIVING THIS NOTICE ARE
ORDERED TO NOTIFY ALL OTHER COUNSEL IN THIS CASE OF THE
CONTENTS OF THIS NOTICE.

Date: February 20, 2019
                                                        David J. Bradley, Clerk
